Department No. 1, by the Court (from the Bench)
We are of opinion that, so far as the party, against whom the verdict has gone, depends upon the circumstance that damages have been allowed in too great or too small a sum, he may rely upon the ground that the verdict is not sustained by the evidence. Even when—in the case of excessive damages—he is prepared to show that the excess indicates passion or prejudice, in such case, he may rely upon either one of these two grounds: that the evidence does not sustain the verdiet, or that the verdict is the result of passion or prejudice. Further, we are of opinion that this bill of exceptions contains a sufficient specification of the particulars, in which the evidence is claimed to be insufficient. And we add—there being a substantial conflict in the evidence upon the main issues submitted to the jury—we will pursue in this case the established rule, winch is, where such conflict appears, to sustain the action of the Court below.
The Court having granted a new trial, the order is affirmed.